                  OFFICE OF THE FEDERAL DEFENDER                                    HEATHER E. WILLIAMS
                  Eastern District of California                                               Federal Defender
                  801 I Street, 3rd Floor
                  Sacramento, California 95814-2510                              BENJAMIN D. GALLOWAY
                  (916) 498.5700 FAX (916) 498.5710                                  Chief Assistant Defender




Friday, May 10, 2019
                                                                           FILED
Michael E. Hansen                                                         May 10, 2019
Law Offices of Michael E. Hansen                                       CLERK, U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF CALIFORNIA

711 Ninth Street, Suite 100
Sacramento, CA 95814

RE:    United States v. Damian Deleal
       Case No. 2:19-cr-00064-MCE-1

Attached is a copy of your appointment order for this case. You are the attorney of record until
such time as you are relieved or other action is taken to appoint a different attorney.


                                             Sincerely,




                                             Gaby Bermudez
                                             CJA Panel Assistant


Enclosure

cc:    Clerk’s Office
